294 S.E.2d 386 (1982)
Edith E. MIDGETT and Husband, Carl M. Midgett
v.
CRYSTAL DAWN CORPORATION.
No. 811SC766.
Court of Appeals of North Carolina.
September 7, 1982.
*387 White, Hall, Mullen, Brumsey & Small by Gerald F. White and John H. Hall, Jr., Elizabeth City, and McCown & McCown by Wallace H. McCown, Manteo, for plaintiffs-appellees.
Shearin, Gaw & Archbell by Norman W. Shearin, Jr., and Roy A. Archbell, Jr., Kitty Hawk, for defendant-appellant.
WHICHARD, Judge.
Plaintiffs seek by this action to remove a cloud on the title to land which they allegedly own, and to restrain defendant from trespassing thereon. Defendant denies plaintiff's material allegations; alleges title in the land by adverse possession; and counter-claims, in the event plaintiffs are adjudged the sole owners, for the value of improvements to the land which it allegedly made in good faith under color of title.
Through discovery plaintiffs ascertained the existence of certain contracts between defendant and the corporation through which it claims ownership. Upon defendant's failure to produce these documents in response to plaintiff's request therefor pursuant to G.S. 1A-1, Rule 34, plaintiffs moved, pursuant to G.S. 1A-1, Rule 37, for an order compelling production. Judge Bruce reviewed affidavits and depositions, heard arguments, and ordered defendant to produce a true copy of three requested documents. Defendant, in response, produced two of the three documents. It deleted therefrom, however, extensive portions which its counsel, by letter of transmittal, opined to be protected from, or improper subjects of, discovery. G.S. 1A-1, Rule 26. It asserted inability to locate the third document.
Plaintiffs thereupon moved for imposition of sanctions pursuant to G.S. 1A-1, Rule 37; and defendant responded that the deleted portions were the work product of its attorney, prepared in anticipation of this litigation, and were thus immune from discovery. Judge Preston found, however, that defendant had wilfully and without justification or excuse failed to comply with Judge Bruce's order, in that the two documents produced were not "true copies" on account of the extensive deletions, and the third document was not produced at all. He decreed that "it is in order for the court to impose appropriate sanctions against the defendant and its counsel pursuant to Rule 37 ..., but the imposition of such sanctions is withheld pending appeal ...." From this order, defendant appeals.
The briefs present a threshold question of appealability. Pursuant to the rationale set forth in Willis v. Power Co., 291 N.C. 19, 229 S.E.2d 191 (1976), we find the order immediately appealable. See id. at 27-30, 229 S.E.2d at 196-98.
Defendant contends the court abused its discretion by ordering production of documents prepared by its counsel in anticipation of this action without first conducting an in camera inspection of the documents. Whether to conduct an in camera inspection of documents appears, as a general rule, to rest in the sound discretion of the trial court. See Kerr v. United States District Court, 426 U.S. 394, 405-06, 96 S. Ct. 2119, 2125, 48 L. Ed. 2d 725, 734 (1976); Willis, supra, 291 N.C. at 36, 229 S.E.2d at 201 ("the trial judge may require in camera inspection and may allow discovery of only parts of some documents"). Cf. State v. Hardy, 293 N.C. 105, 127-28, 235 S.E.2d 828, 842 (1977) (justice requires in camera inspection "when a specific request is made at trial for disclosure of evidence in the State's possession that is obviously relevant, competent and not privileged").
In determining whether failure to conduct such an inspection here constituted an abuse of discretion, the following is pertinent:
Defendant did not appeal from the initial order to produce. Absent a stay by virtue of appeal, defendant could not justifiably disobey the order. When a party wilfully disobeys an order entered with personal and subject matter jurisdiction, a judgment of contempt (a permissible Rule *388 37 sanction) is appropriate even if the order was erroneously issued. Elder v. Barnes, 219 N.C. 411, 415, 14 S.E.2d 249, 251 (1941); Godsey v. Poe, 36 N.C.App. 682, 685, 245 S.E.2d 522, 524 (1978). Cf. Massengill v. Lee, 228 N.C. 35, 37, 44 S.E.2d 356, 358 (1947). Such an order is "not void and [is] entitled to respect," Barnes, 219 N.C. at 415, 14 S.E.2d at 251, and the proper remedy for any error therein is "not by open defiance," but by appeal, Massengill, 228 N.C. at 37, 44 S.E.2d at 358. Further, "[i]t is a general rule that orders regarding matters of discovery are within the discretion of the trial court and will not be upset on appeal absent a showing of abuse of discretion." Hudson v. Hudson, 34 N.C.App. 144, 145, 237 S.E.2d 479, 480, disc. review denied, 293 N.C. 589, 239 S.E.2d 264 (1977). See also Stanback v. Stanback, 287 N.C. 448, 459, 215 S.E.2d 30, 38 (1975).
Having failed to appeal from the initial order to produce, defendant undertook its own determination of what it would produce and what it would withhold as privileged. Unilateral determination by a party that documents are privileged, and on that account may be withheld from discovery in defiance of a court order to produce them, "rests the matter upon the ipse dixit of each defendant and not upon the judgment of the court." Stone v. Martin, 56 N.C.App. 473, 477, 289 S.E.2d 898, 901, disc. review denied, ___ N.C. ___, 294 S.E.2d 220 (1982), quoting from Allred v. Graves, 261 N.C. 31, 39, 134 S.E.2d 186, 193 (1964). Determination of whether a privilege applies must be by the court, not the individual claiming the privilege. Stone, 56 N.C.App. at 476, 289 S.E.2d at 901. See also 1 Stansbury's North Carolina Evidence, § 62, p. 199 (Brandis Rev. 1973) ("Determination of whether a claim of the privilege is proper is for the court, not the attorney, and the court may conduct a preliminary inquiry into its propriety.")
The record here contains no indication that the documents in question were at any time tendered to the trial court for its determination of whether all or parts thereof were privileged. Nor does it present those documents for our review. Under this state of the record we are unable to find an abuse of discretion in the order appealed from.
Defendant also contends the court abused its discretion in decreeing imposition of sanctions to be appropriate for failure to produce the document which it asserts it has been unable to locate. The record contains no evidence regarding defendant's inability to locate this document, but only the bare assertion thereof in its unverified response to the motion for imposition of sanctions. Under this state of the record, we can find no abuse of discretion in the order as it relates to this document. Further, the failure to produce the other documents would, in any event, suffice to sustain the order.
Affirmed.
ROBERT M. MARTIN and HARRY C. MARTIN, JJ., concur.
Judge HARRY C. MARTIN concurred in this opinion prior to his resignation from this Court on 3 August 1982 to assume the position of Associate Justice of the Supreme Court of North Carolina.